Citation Nr: 0101939	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  00-06 031	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice connected pension benefits calculated in the 
amount of $3,660.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1968 to March 1970, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.


FINDING OF FACT

In December 2000 the Board was notified by the Department of 
Veterans Affairs VARO in Milwaukee, Wisconsin that the 
veteran died on September [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 


